Exhibit 12.1 PUGET ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Successor Predecessor Period from Period from February 6, January 1, 12 Months Ended through through September 30, December 31, February 5, Years Ended December 31, Earnings Available For Fixed Charges: Pre-tax income: Income from continuing operations before income taxes $ (9,795) $ AFUDC - equity (10,213) (4,108) AFUDC - debt (12,485) (8,864) (350) Total $ (32,493) $ Fixed charges: Interest expense $ Other interest 4,108 69 Portion of rentals representative of the interest factor 7,238 9,131 1,081 Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges 1 1.87x 2.16x 1.94x 2.07x 2.17x 2.19x 1)
